Exhibit 99.1 Contact: Curtis Garner Chief Financial Officer Otelco Inc. 205-625-3571 Curtis@otelcotel.com Otelco Reports Third Quarter 2009 Results ONEONTA, Alabama (Nov. 4, 2009) – Otelco Inc. (NASDAQ: OTT; TSX: OTT.un), a wireline telecommunications services provider in Alabama, Maine, Massachusetts, Missouri, New Hampshire and West Virginia, today announced results for its third quarter ended September 30, 2009.Key quarterly highlights for Otelco include: ● Total revenues of $26.4 million. ● Operating income of $6.2 million. ● Adjusted EBITDA (as defined below) of $12.8 million. “Otelco delivered another quarterly increase in revenue and EBITDA while the economy continued to struggle,” said Mike Weaver, President and Chief Executive Officer of Otelco.“We experienced growth in our revenue of $8.2 million over the third quarter of 2008 and $0.6 million over second quarter 2009. We had our best quarterly results with Adjusted EBITDA at $12.8 million, an increase of $3.8 million and $0.4 million over the same quarter last year and the second quarter of 2009, respectively. Revenue growth and effective cost management, coupled with a focus on the integration of acquisitions, are the drivers behind the results. “Our capital expenditures for the quarter were $2.8 million, returning to our more typical level of approximately 10% of revenue after a conservative first half of 2009.After reflecting a voluntary prepayment of $5.0 million to reduce our senior debt made during third quarter, cash grew $2.9 million during the quarter. “The integration of the Country Road entities is complete with the successful billing system conversion this quarter,” Weaver concluded.“With the integration behind us, our focus will be on CLEC growth by expanding our operations in northern Maine and neighboring New England states.As evidenced by our nineteenth consecutive IDS dividend, we remain committed to returning cash to our shareholders.” Distribution to Income Deposit Security Holders Each quarter, the Board will consider the declaration of dividends during its normally scheduled meeting. For this quarter, the Board is meeting on November 12, 2009. The scheduled interest and any dividend declared will be paid on December 30, 2009 to holders of record as of the close of business on December 15, 2009. The interest payment will cover the period from September 30, 2009 through December 29, 2009.Currently, it is anticipated that the Company’s dividends in 2009 will continue to be treated as a return of capital for tax purposes. The Company has made nineteen successive quarterly distributions of dividends and interest since its IDS units were originally offered to the public in December 2004. - MORE - Otelco ReportsThird Quarter Results Page 2 Nov. 4, 2009 Third Quarter 2009 Financial Summary (Dollars in thousands, except per share amounts) Three Months Ended Sept. 30, Change Amount Percent Revenues $ $ $ % Operating income $ $ $ % Interest expense $ ) $ ) $ % Net income (loss) available to stockholders $ $ ) $ ) * Basic net income (loss) per share $ $ ) $ ) * Diluted net income (loss) per share $ $ ) $ ) * Adjusted EBITDA(a) $ $ $ % Capital expenditures $ $ $ ) )% Nine Months Ended Sept. 30, Change Amount Percent Revenues $ $ $ % Operating income $ $ $ % Interest expense $ ) $ ) $ % Net income (loss) available to stockholders $ $ ) $ ) * Basic net income (loss) per share $ $ ) $ ) * Diluted net income (loss) per share $ $ ) $ ) * Adjusted EBITDA(a) $ $ $ % Capital expenditures $ $ $ ) )% * Not a meaningful calculation Reconciliation of Adjusted EBITDA to Net Income (Loss) Three Months Ended Nine Months Ended September 30, September 30, Adjusted EBITDA Net income (loss) $ $ ) $ $ ) Add: Depreciation Interest expense – net of premium Interest expense – caplet cost Interest expense – bond premium ) Interest expense – amortize loan cost Gain/loss from investment - - ) - Income tax expense (benefit) ) ) Change in fair value of derivative ) Loan fees 19 19 57 57 Amortization - intangibles Adjusted EBITDA $ (a) Adjusted EBITDA is defined as consolidated net income (loss) plus interest expense, depreciation and amortization, income taxes and certain non-recurring fees, expenses or charges and other non-cash charges reducing consolidated net income.Adjusted EBITDA is not a measure calculated in accordance with generally acceptable accounting principles (GAAP).While providing useful information, Adjusted EBITDA should not be considered in isolation or as a substitute for consolidated statement of operations data prepared in accordance with GAAP.The Company believes Adjusted EBITDA is useful as a tool to analyze the Company on the basis of operating performance and leverage.The definition of Adjusted EBITDA corresponds to the definition of Adjusted EBITDA in the indenture governing the Company’s senior subordinated notes and its credit facility and certain of the covenants contained therein.The Company’s presentation of Adjusted EBITDA may not be comparable to similarly titled measures used by other companies. - MORE - Otelco ReportsThird Quarter Results Page 3 Nov. 4, 2009 Otelco Inc. (including Acquired Entities at date of acquisition) June 30 – Sept. 30 December 31, March 31, June 30, Sept. 30, % Change Key Operating Statistics RLEC access lines: Voice lines )% Data lines % RLEC access line equivalents (1) )% CLEC access lines: Voice lines % Data lines )% CLEC access line equivalents (1) % Otelco access line equivalents (1) % Cable television customers % Wholesale network connections - % Dial-up internet customers )% (1)We define access line equivalents as voice access lines and data access lines (including cable modems, digital subscriber lines, and dedicated data access trunks). FINANCIAL DISCUSSION FOR THIRD QUARTER 2009: All financial information includes three entities acquired from Country Road Communications LLC on and as of October 31, 2008. Revenue Total revenues grew 44.8% in the three months ended September 30, 2009 to $26.4 million from $18.2 million in the three months ended September 30, 2008. The growth in revenue was primarily associated with the acquisition and growth in CLEC sales. Local services revenue grew 85.6% in the third quarter to $12.4 million from $6.7 million in the quarter ended September 30, 2008.The acquisition provided an increase of $6.0 million for the quarter, partially offset by lower RLEC lines and the termination of a third-party billing services agreement. Network access revenue increased 27.2% in the third quarter to $8.5 million from $6.7 million in the quarter ended September 30, 2008.The acquisition provided an increase of $2.9 million for the quarter, partially offset by a decrease of $0.8 million in switched and special access.
